DETAILED ACTION
Claims 1-2 and 6-7 are pending and currently under review.
Claims 3-5 and 8-10 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
Response to Amendment
The amendment filed 2/05/2021 has been entered.  Claims 1-2 and 6-7 remain(s) pending in the application.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-5 directed to the invention of a process for producing rare earth magnet particles non-do not require all the limitations of an allowable claim, and are therefore improper for rejoinder (emphasis added).  Accordingly, claims 3-5 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 3-5.


Allowable Subject Matter
Claims 1-2 and 6-7 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 is directed to rare earth magnet particles having a composition and specific grain boundary phase composition as claimed that further omits Nb.  Independent claim 1 further recites magnetic properties of coercive force, residual magnetic flux density.  There is no prior art of record that teaches or suggests the aforementioned claim limitations together.
The closest prior art is Honkura et al. as relied upon in the previous office action.  Honkura et al. also discloses rare earth magnet particles made by a .

Response to Arguments
The previous rejections over Honkura et al. have been withdrawn in view of applicants’ amendments are arguments submitted 2/05/2021.

Conclusion
Claims 1-2 and 6-7 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734